United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1390
Issued: October 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 26, 2007 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated October 12, 2006 and February 2, 2007 which denied
his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
employment-related injury on August 14, 2006.
FACTUAL HISTORY
On August 25, 2006 appellant, then a 40-year-old rural carrier, filed a Form CA-1,
traumatic injury claim, alleging that he hurt his back on August 14, 2006 when he reached and
extended to put mail in a box. He did not stop work. By letter dated September 5, 2006, the
Office informed appellant that he needed to submit a medical report in which a physician
provided a reasoned explanation of how any diagnosed condition was caused, aggravated,
contributed to or precipitated by the August 14, 2006 incident. Appellant submitted medical

reports from Dr. M.A. Samia, Board-certified in family medicine, dated August 25 to 30, 2006.
Dr. Samia noted the history of injury, diagnosed low back strain and advised that appellant could
work with a 10-pound weight restriction. Dr. George M. Charron, a Board-certified orthopedic
surgeon, provided reports dating from August 28 to September 25, 2006. On September 5, 2006
he reported a history that appellant noted pain between his shoulders and in his lumbar spine
after moving an object at work. Examination findings included lumbar back pain. Dr. Charron
diagnosed cervical and lumbar back sprains. On September 7 and 25, 2006 he provided
restrictions that appellant could work sedentary duty for four hours a day with a 20-pound lifting
restriction. On September 7, 2006 appellant accepted a modified-duty position for four hours a
day.
In a decision dated October 12, 2006, the Office found that the August 14, 2006
employment incident occurred, but denied the claim on the grounds that appellant had not
established an injury as alleged. On November 3, 2006 appellant requested a review of the
written record and submitted a duty status report dated October 12, 2006 in which Dr. Charron
advised that appellant could return to full-time work with the only restriction that lifting was
limited to 20 pounds. By decision dated February 2, 2007, an Office hearing representative
affirmed the October 12, 2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.2
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that

1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

2

the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7
ANALYSIS
Although the August 14, 2006 incident occurred, appellant has not met his burden of
proof to establish that he sustained an injury caused by this incident. The medical evidence of
record includes several reports submitted by Dr. Samia. While Dr. Samia diagnosed a low back
strain, he did not provide an opinion regarding the cause of the diagnosed condition and medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.8 Dr. Charron noted a history of injury
that appellant’s cervical and lumbar spines hurt after he moved an object at work and he
diagnosed cervical and lumbar strains. The evidence of record including appellant’s claim form,
however, supports that he hurt his back while placing mail in a box, as he reported to Dr. Samia.
Medical opinion regarding causal relationship must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury and must explain from
a medical perspective how the current condition is related to the injury.9 Dr. Charron’s reports
are, therefore, of diminished probative value as he reported an inaccurate history and he too did
not provide an opinion regarding the cause of appellant’s condition.10
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
4

Gary J. Watling, supra note 2.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

8

Willie M. Miller, 53 ECAB 697 (2002).

9

Joan R. Donovan, 54 ECAB 615 (2003).

10

Willie M. Miller, supra note 8.

3

explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.11 Appellant submitted no such evidence in this case and thus, did
not establish the critical element of causal relationship. He, therefore, did not meet his burden of
proof to establish that he sustained an injury on August 14, 2006.12
CONCLUSION
The Board finds that, while appellant met his burden of proof to establish that he
sustained an employment incident on August 14, 2006, he did not meet his burden of proof to
establish that he sustained an injury causally related to this incident.13
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 2, 2007 and October 12, 2006 be affirmed.
Issued: October 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Patricia J. Glenn, 53 ECAB 159 (2001).

12

John W. Montoya, 54 ECAB 306 (2003).

13

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot consider
this evidence, however, as its review of the record is limited to the evidence that was before the Office at the time of
its final decision. 20 C.F.R. § 501.2(c).

4

